DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2017-036449, filed on 02/28/2017.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 8/26/2019.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 10/16/2019, 12/4/2020, 12/9/2020 has been considered.
Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a light detection device comprising: a package including a window configured to allow light to enter therefrom; a Fabry-Perot interference filter, wherein the Fabry-Perot interference filter includes: a substrate having a first surface on the window side and a second surface on the light detector side; a first layer structure arranged on the first surface, the first layer structure having a first mirror and a second mirror facing each other via a gap, a distance between the first mirror and the second mirror being variable; and a lens unit integrally formed on the second surface side and configured to condense the light transmitted by the first mirror and the second mirror onto the light detector, in combination with the rest of the limitations of the claim.
	Claims 2-10 are allowed by the virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Blomberg et al. (US 2011/0279824 A1) teaches a Fabry-Perot interferometer based on parallel mirrors, whereby a Fabry-Perot cavity is formed into a gap between the mirrors.  The pass band wavelength of a Fabry-Perot interferometer can be controlled by adjusting the distance between the mirrors i.e. the width of the gap (paragraph 0002). However, Blomberg does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886